DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catch edge 68 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that in the parent application, S/N 16/788,270, the drawings were amended to include a replacement Fig. 8 showing catch edge 68 on 21 JUN 21.  Such has not been included in the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. § 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for “a catch edge 68 that is configured to be urged by a spring 94 to a position that restrains the hammer 16 from rotation until the trigger 12 is pulled,” ¶ [67], does not reasonably provide enablement for “a catch edge that is configured to force a spring to a position that restrains a hammer of the weapon from rotation,” claim 1, lines 2-3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The recitation in the claim lacks enablement and appears to be opposite that which is positively disclosed.  See below.
Claims 14-25 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites that the catch edge 68 is somehow “configured to force a spring to a position that restrains a hammer,” yet the disclosure only conveys that the catch edge is configured to be urged by spring 94.  Being merely an edge, it is unclear how any configuration thereof could force a spring to restrain a hammer.  Furthermore, there does not appear to be any disclosure of a spring restraining a hammer.  The term “catch edge” with numeric reference character 68 appears but four times in the disclosure, twice in each of ¶¶ [57] and [67].  In neither of those paragraphs is such disclosed as forcing a spring as recited.
Though a bolt carrier group is not shown in the drawings, the spring 18, e.g., Figs. 7-8, urging the hammer 16 forward is compressed by such a bolt carrier group cycling rearwardly and moving the hammer rearwardly, at least in AR-10 and -15 rifles, whereupon catch edge 68, e.g., Fig. 8, parent application, engages a catch projection 66, e.g., Fig. 10, thus preventing forward movement of the hammer.  However, the catch edge is not configured in any way to force that or any other spring to restrain the hammer.  Thus, the metes and bounds of claim 1 are ambiguous and the claim will be further treated on the merits as that configuration positively disclosed.  See above and ¶¶ [57] and [67].
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,162,752.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims amount to a mere rewording of the patented claims.
For example, whether a catch edge is configured to be “urged,” as disclosed, or “forced,” as claimed, is not a patentable distinction.
Furthermore, rewording “a trigger shoe” from patent claim 1 to “a shoe of the trigger” of instant claim 14 is immaterial because these are the same shoe, regardless of how such are phrased.  That is, one reading the disclosure to understand the meaning of the phrase would understand that this is the sole shoe being referenced.  Thus, no patentable distinction results from this rewording.  Further note that, for anticipation, the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, any language arriving at the same claimed invention cannot be patentably distinct.
Lastly, rephrasing “the trigger, when pulled, will urge the catch edge away” in patent claim 1 to “the trigger, when pulled, is configured to cause the catch edge to pull away” in instant claim 14 conveys the same action, i.e., the catch edge pulling away or being pulled away from the hammer, with such action being caused by the trigger.  Thus, no patentable distinction results from this rewording.  Remaining claims 15-25, being otherwise identical to patent claims 2-12, also result in no patentable distinctions.
Evidence contrary to any of the above is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
14-Jul-22